PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/262,649
Filing Date: 30 Jan 2019
Appellant(s): JOHNS MANVILLE



__________________
Robert D. Touslee
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 12, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated Dec. 2, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4, and 9-10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 4, and 9-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charbonneau et al. (US 2014/0007623 – hereinafter Charbonneau) in view of Rue et al. (US 2011/0236846 – hereinafter Rue), Pierrot et al. (US 2009/0235695 – hereinafter Pierrot), and Shock (US 2014/0144185A1).
(2) Response to Argument
Arguments – 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Appellant on pg. 12 of the Appeal Brief quotes sections of the MPEP and then states, Appellant maintains that the phrases “such as the ceiling” and “undesirable areas”, as used in claim 1, would be readily understood by those having ordinary skill in the submerged combustion art.  Appellant then notes a search of patents to support the terminology “such as” and the frequency of use.  This argument is not persuasive.  As the analysis of claim language is on a case-by-case basis.  Further, the Examiner can only find support for the ceiling as the “undesired areas” in the specification, and it is recited as an example.  Claims 1 and 4 are indefinite, since it is not clear what encompasses “undesired areas” of the SCM.  The Examiner interprets the term “such as the ceiling” as only an example, and therefore, it is unclear if the undesired area of the SCM is required to be the ceiling or if other areas that are not the ceiling are included.  Therefore the term “undesired areas” does not definitively define the metes and bounds of the claim.  Alternatively, if it is interpreted the ceiling is not required in the claim and may include other areas, the term “undesired areas” in claims 1 and 4 is a relative term which renders the claim indefinite.  Therefore, the Examiner maintains the rejection of claims 1, 4, and 9-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the “undesired areas of the SCM, such as the ceiling”.  
In addition to the indefinite language of “undesired areas”, on pg. 4 of the office action dated Dec. 2, 2021, the Examiner stated, “in claims 1 and 4, it is unclear to the Examiner how feeding the particulate feedstock in the splash region provides for the minimizing the particulate feedstock fed into the splash region to reach undesired areas of the SCM, such as the ceiling, and therefore, not reducing residence time and/or not allowing for a decrease in homogeneous melting of the particulate feedstock fed into the splash region.”  This appears to just be a result of feeding the feedstock in the splash region of the SCM.  Please clarify step (c)”.  After the active step of melting is recited in step (c), the remainder of step (c) appears to be a result or functional language tied to the active step of melting the feedstock fed into the splash region.  It is unclear what the Appellant is attempting to claim by the claimed functional language as this functional language should be tied to specific structures or steps that can actually perform the claimed result.  It is unclear to the Examiner that melting the particulate feedstock fed into the splash region would result in “therefore minimizing the particulate feedstock fed into the splash region to reach undesired areas of the SCM, such as the ceiling, and therefore, not reducing residence time and/or not allowing for a decrease in homogeneous melting of the particulate feedstock fed into the splash region.”  Further, It is unclear if the Appellant is attempting to claim additional structural features and/or active steps with this claimed result.  A functional limitation must be evaluated and considered for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used.  It is not clear to the Examiner what additional limitation Appellant is attempting to claim with the additional functional language after the active step of melting in step (c).
Appellant has not provided an argument or response to this 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph issue.  Therefore, since step (c) lacks clarity, this lack of clarity flows into the issue of claims 1 and 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of support for the amendment to step (c) in the claims filed Sept. 15, 2021.  
The Examiner could not find support for step (c) (i.e. part (c)) providing the claimed result of “minimizing the particulate feedstock fed into the splash region to reach undesired areas of the SCM, such as the ceiling, and therefore, not reducing residence time and/or not allowing for a decrease in homogeneous melting of the particulate feedstock fed into the splash region”.  Therefore, the Examiner also rejected claims 1, 4, and 9-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Arguments – 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
As stated above, since step (c) (i.e. part (c)) is indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, this indefiniteness issues flow into the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of support for the amendment to step (c) in the claims filed Sept. 15, 2021.  The Examiner could not find support for step (c) (i.e. part (c)) providing the claimed result or function language of “minimizing the particulate feedstock fed into the splash region to reach undesired areas of the SCM, such as the ceiling, and therefore, not reducing residence time and/or not allowing for a decrease in homogeneous melting of the particulate feedstock fed into the splash region”.  Therefore, the Examiner rejected claims 1, 4, and 9-10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  
Appellant (pg. 9) quotes the MPEP and then argues (pg. 10) the support for the claimed result language in part (c) is provided explicitly in part (b) (i.e. step (b) of claim 1, and then recites Figs. 1 and paragraphs [0058]-[0060] provide explicit support.  This is not persuasive.  While it is clear Appellant has support for part (b), it is still not clear to the Examiner how Fig. 1 and [0058]-[0060] provide for explicit support of part (c) active step (i.e. “melting the particulate feedstock fed into the splash region in the SCM”) providing for the claimed result of “therefore minimizing the particulate feedstock fed into the splash region to reach undesired areas of the SCM, such as the ceiling, and therefore, not reducing residence time and/or not allowing for a decrease in homogeneous melting of the particulate feedstock fed into the splash region”.  This section of the specification provides support part (b) in claim 1, but does not explicitly recite the part (c) active step provides for the result of  “therefore minimizing the particulate feedstock fed into the splash region to reach undesired areas of the SCM, such as the ceiling, and therefore, not reducing residence time and/or not allowing for a decrease in homogeneous melting of the particulate feedstock fed into the splash region”.  Appellant (pg. 11) then argues, based on paragraph [0007], the Examiner should interpret this as applying to the claimed invention.  This is not persuasive.  As stated above, the claimed invention of claims 1 and 4 lack clarity, and there is no explicit or implicit support for the above claimed language in italics tied to the active step of melting in part (c) of the claim and that specifically part (c) (i.e. “melting of the particulate feedstock into the splash region in the SCM”) provides for the result of  “therefore minimizing the particulate feedstock fed into the splash region to reach undesired areas of the SCM, such as the ceiling, and therefore, not reducing residence time and/or not allowing for a decrease in homogeneous melting of the particulate feedstock fed into the splash region”.  Further, It appears Appellant is treating the claim language in italics above as relevant to the whole claim, however, there is no punctuation or numbering identifying the claim language in italics as a separate clause, and thus it must be read as being tied specifically to step (c).
Therefore, with the lack of clarity of the result/functional language in step (c), the interpretation that the result/functional language is specifically tied to step (c), and the failure to provide adequate support for the claimed result/functional language is specifically tied to step (c), the Examiner maintains the rejection of claims 1, 4, and 9-10 under U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Arguments - 35 U.S.C. 103 as being unpatentable over Charbonneau in view of Rue, Pierrot, and Shock
Appellant disagrees with the obviousness rejection presented by the Examiner.  The substantive arguments against the obviousness rejection appear to begin on pg. 16 of the Appeal Brief.  Appellant argues none of the references alone or in combination fairly would have taught one having ordinary skill in the art to operate purposefully to establish a turbulent melt region, a splash region, and a headspace as claimed, and the feeding at least a portion of the particulate feed into the splash region to minimize batch feed from reaching undesired areas of the SCM.  Appellant argues the Examiner mischaracterized Charbonneau, and the Examiner has erroneously equated the sloshing, of molten material, popping of bubbles of molten material, and ejection of molten material disclosed by Charbonneau with operating an SCM to establish a splash region.  Appellant then argues claims 1 and 4 do not recite a turbulent surface, but a turbulent region and a splash region.  Appellant then argues the proposed combination of Charbonneau/Rue/Pierrot/Shock does not teach blobs of glass dropping back into a splash zone, since Charbonneau does not teach operating an SCM to establish a turbulent region and a splash region (only a turbulent surface).  This argument is not persuasive.  
Regarding the blobs of glass, in response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., blobs of glass dropping into the splash zone) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding arguments against Charbonneau establishing a splash region and a turbulent melting region, as stated in the rejection of claim 1, Charbonneau ([0002], [0009], [0061], and Figs. 1-3) discloses directing of the combustion products with more than four SC burners (Figs. 4-5) into a melting zone and discloses a highly turbulent melt with a turbulent surface (15).  Charbonneau (Fig. 1) discloses there is space between the main surface of the highly turbulent melt and the ceiling of the melting vessel.  Therefore, based on the disclosure of Charbonneau, it would be obvious to a person having ordinary skill in the art, the method of melting disclosed by Charbonneau comprising operating four or more SC burners form a highly turbulent melt.  Further, since a highly turbulent melt is disclosed in the SCM of Charbonneau, the operating of the four or more SC burners to form a highly turbulent melt provides for operating the four or more SC burners to achieve aggressive mixing and the turbulence and the highly turbulent melt providing for a turbulent melting region defined by turbulent molten material that extends vertically from the floor.  The result of establishing a turbulent melting region is a result of the turbulent melt providing for a turbulent melting region and defined by turbulent molten material that extends vertically from the floor.  
Charbonneau ([0004]) further discloses in submerged combustion melting use of SC burners produces turbulence of the molten material or partially molten material in the melter.  Vibration of burners and/or the melter vessel walls themselves, sloshing of molten material, pulsing of combustion burners, popping of large bubbles above or aside of submerged burners, ejection of molten material from the melt against the walls and ceiling of the melting vessel, and the like are possible.  Charbonneau ([0002] [0009]-[0010], [0061], and Figs. 1-5) discloses the directing of the combustion products into a turbulent melting zone and discloses a highly turbulent melt.  Therefore, based on the disclosure of submerged combustion melting by Charbonneau, including operating more than four SC burners into a melting zone, and specifically SC melting produces turbulent melting, sloshing of molten material, popping of large bubbles from the melt, and ejection of molten material from the melt, it would be obvious to a person having ordinary skill in the art, in the method of turbulent submerged combustion of molten or partially molten material in the SCM, in addition to a turbulent melting region, there is also a region that corresponds to a splash region where molten material has sloshed from the surface of the turbulent melt, where molten material has ejected from the surface of the turbulent melt surface, or where molten material ejected from popping of bubbles from the surface of the turbulent melt.  Further, in this splash region, since molten material in the method of turbulent submerged combustion has sloshed from the surface of the turbulent melt or is ejected from the surface of the turbulent melt, it would be obvious to a person having ordinary skill in the art, in the operating of SC burners a sloshing of molten material through vibration of burners and/or melter vessels walls themselves, there is a splash region in the SCM near a main surface vertically above the melt level and including the ejected molten material from the main surface of the melt level by pulsing of combustion burners or by popping of bubbles in the molten material.  Additionally, it would be obvious to a person having ordinary skill in the art, there is space above the ejected molten material that is vertically above the splash region and vertically below a ceiling of the SCM, and this space defined as a head space region.  Therefore, it would be obvious to a person having ordinary skill in the art, in addition to the method of melting disclosed by Charbonneau comprising operating four or more SC burners to form a highly turbulent melt and the highly turbulent melt providing for a turbulent melting region, the operating of the SC burners also achieves aggressive mixing and turbulence and provides for the highly turbulent melt establishing a turbulent melting region extending vertically from the floor to a splash region, where the splash region is slightly above a main surface of the melt level in the melting vessel and includes molten material ejected near a main surface vertically above the melt level in the SCM, and there is a head space region extending vertically between the splash region and the melter ceiling.
Therefore, based on the disclosure of Charbonneau and the knowledge of a person having ordinary skill in the art, the Examiner maintains in the operating of the four or more SC burners of Charbonneau achieves aggressive mixing and turbulence, establishing the claimed splash region and turbulent region, the turbulent melting region extending vertically from the floor to the splash region, the splash region extending vertically between the turbulent melting region and a head space region, the head space region extending vertically between the splash region and the melter ceiling, as claimed.  
Regarding the arguments that Pierrot teaches the particulate feed is fed either above the molten glass pool or into the glass pool ([0028]), claimed methods were not predictable and Charbonneau/Rue/Pierrot/Shock would feed below the glass level and therefore not properly modifiable, and the references fail to disclose melting the particulate feedstock into the splash region of the SCM (pgs. 17-19).  
These arguments are not persuasive, while Pierrot discloses feeding below the glass level, Pierrot (Fig. 1 and ([0035]) further discloses feeding batch material above the melt level, and the figures of Charbonneau, Shock, and Rue clearly discloses feeding above the melt level.  Therefore, based on the teachings of Charbonneau, Shock, Rue, and the knowledge of a person having ordinary skill in the art, it would be obvious to feed the batch material above the melt level, as stated in the rejection of claim 1,  and the region above the melt level includes the splash region.  Additionally, based on the teachings Rue, where Rue discloses feeding at a location in the SCM at an opposite end of the exhaust and above the melt (Fig. 1) and discloses a feeding location in the SCM at which established melt flow patterns draw the feed down into the melt as quickly as possible and ([0048]),  it would be obvious to a person having ordinary skill in the art to feed the batch material fed above the melt level. 
The Figures of Charbonneau, Rue, Pierrot, and Shock discloses feeding material above the melt line, and as stated in the rejection of claim 1, the combination of Charbonneau, Rue, and Pierrot proposed by the Examiner provides for melting the particulate feedstock fed into the splash region (see rejection of claim 1) which is above an approximate melt level.  Further, as stated above, Charbonneau, Rue, and Shock discloses batch materials introduced above the melt level.  Therefore, the Examiner maintains the obviousness rejection proposed by the Examiner provides for melting the particulate feedstock fed into the splash region, as claimed.  
In response to applicant's argument that feeding feedstock into a splash region would be beneficial and it is not recognized by the prior art, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Therefore, for the reasons stated above, the Examiner maintains the rejection of claims 1, 4, and 9-10.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LISA L HERRING/Primary Examiner, Art Unit 1741                                                                                                                                                                                                        
Conferees:
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741     
                                                                                                                                                                                                   /WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.